DETAILED ACTION
	
Introduction
Claims 1-21 are pending. Claims 1, 10, and 14 are amended. Claim 21 is new. This Office action is in response to Applicant’s request for reconsideration after non-final rejection filed on 8/17/2022. 

Response to Arguments
Applicant’s arguments are discussion below.
Nonstatutory double patenting rejection
Examiner previously rejected claims 1-20 on the grounds of nonstatutory double patenting. In response, Applicant requests that the rejection be held in abeyance until allowable subject matter is identified. Examiner agrees to hold the rejection in abeyance. 
Rejection of claims 10-13 under 35 U.S.C. 101
Examiner previously rejected claims 10-13 as being directed to nonstatutory subject matter because they are directed to a system that does not necessarily include any hardware. In response, Applicant has amended claim 10 and now argues that the amendment overcomes the rejection. Examiner agrees and therefore withdraws the rejection. 
Rejection of claims 1, 10, and 14 under 35 U.S.C. 103
Applicant argues that Jang does not teach or suggest the limitation “in response to the first web application receiving the cross-application request, (i) generating a single-use password by the first web application and (ii) sending the single-use password to the client application,” as required by claims 1, 10, and 14. In support of this argument, Applicant further argues that both Squier and Mason fail to teach any use of a single-use password, which strongly suggests that the use of such passwords would not have been obvious in the single sign-on context. However, Examiner respectfully disagrees. Squier teaches a system in which a first application pairs a client browser with a second application in order to share session information between the first application and the second application without requiring the client browser to authenticate with the second application. Although Squier does not teach that the first application performs the pairing by means of a single-use password, modifying the system of Squier so that the first application performs the pairing by means of a single-use password, as taught by Jang, has the effect of increasing the security of the pairing. 
Applicant also argues that Squier relies upon cookies, whereas amended claims 1, 10, and 14 do not. However, Examiner respectfully disagrees for several reasons. First, claims 1, 10, and 14 are silent as to the use of cookies, and are therefore broad enough to encompass the use of cookies. Second, as indicated in the rejection of claim 25 below, Squier suggests that the first application can send the one-time authentication code using either a cookie or URL rewriting. See col. 7, ln. 55-57; see also https://www.c-sharpcorner.com/UploadFile/0d4935/session-management-using-url-rewritting-instead-of-cookies/. 

Nonstatutory Double Patenting
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,050,832.
In the instant case, claims 1-21 of the present application are not patentably distinct from claims 1-18 of U.S. Patent No. 11,050,832 because they merely omit limitations found in claims 1-18 of U.S. Patent No. 11,050,832 and are therefore obvious in view of claims 1-18 of U.S. Patent No. 11,050,832. See MPEP 2144.04.II.A: Omission of an Element and Its Function is Obvious if the Function of the Element is not Desired. 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims Rejections: 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9, and 10-13 are rejected under 35 U.S.C. 103 because they are unpatentable over Squier (US 7,188,181) in view of Mason (US 2010/0031317) and Jang (US 2017/0149873).
Regarding claims 1 and 10, Squier teaches a method of maintaining user sessions across multiple web applications, the method comprising: receiving, by a first web application running on a first server, a session request from a second web application running on a second server (A first application (i.e., first website) running on an origin web server receives a session request from a second application (i.e., second web site) running on a destination web server. See col. 8, ln. 29-43), the session request including (ii) a service secret that identifies the second web application as trusted  (The session request includes an identifier that identifies the second application. See col. 8, ln. 37); and in response to confirming that the service secret as received from the second web application is valid, sending by the first web application, session data to the second web application, the session data (i) pertaining to a session previously established between a client application running on a client device and the first web application and (ii) enabling the second web application to participate in the session with the client application (In response to receiving the session request, the first application uses the identifier to confirm whether the it is permitted to share session data with the second application. See col. 8, ln. 29-36. Upon confirming that it is permitted to share session data with the second application, the first application sends the session data to the second application. The session data includes data collected by the first application that is related to the activity of the client browser with the first application, thereby allowing the second application to participate in the session with the client browser. See col. 8, ln. 54-67).
However, Squier does not teach that first web application receiving a cross-application request from the client application, the cross-application request indicating a user action to access the second web application. However, Mason teaches a first application on a first server that receives a cross-application request from a client browser to access a second application on a second server. See par. 11-12.1 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Squier so that the client browser sends a cross-application request to the first application instead of sending a request directly to the second application (as described in the preceding paragraph), because doing so allows the client browser to access the second application indirectly via the first application. 
Lastly, Squier and Mason do not teach in response to the first web application receiving the cross application request, (i) generating a single-use password by the first web application and (ii) sending the single-use password to the client application. In addition, Squier does not teach that the session request includes the single-use password as received by the second web application from the client application. Nonetheless, Jang teaches a system for establishing a multi-device session between a cloud server 100, a first device 200, and a second device 300, whereby the cloud server 100 generates and provides an authentication code to the first device 200 in response to receiving from the first device 200 a request to establish a session with the second device 300, whereby the second device 300 sends a session request to the cloud server 100 that includes the authentication code, and whereby the cloud server 100 sends session data to the second device 300 if it determines that the authentication code included in the session request matches the one-time authentication code that the cloud server 100 sent to the first device 200. See par. 129-131; fig. 4. Moreover, the authentication code may be a one-time authentication code. See par. 117.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Squier and Mason so that the first application sends the client browser a one-time authentication code in response to receiving the cross-application request, and so that the session request includes the one-time authentication as received by the second application from the client browser via the destination web server, because doing so allows the first application on the origin server to authenticate the second application on the destination server before providing session data associated with the client browser to the second application on the destination server.
Regarding claim 7, Squier teach further comprising, when sending the session data to the second web application, also sending the session key to the second web application (The session identifier identifies the session to which a given set of session data corresponds. Thus, it is understood that the session data sent from the first application to the second application includes the session identifier so that the second application can associate the session data with the proper session identifier).
Regarding claim 9, Squier teaches wherein, prior to the first web application receiving the cross-application request, the method further includes assigning the service secret to the second web application by a platform server that unifies the first web application and the second web application under a common framework (The destination server running the second application is assigned an identifier, and the identifier is stored at the origin server in configuration data, thereby allowing the origin server to determine whether the destination server is trusted to receive the session data. It is understood that the actions of configuring the identifier of the destination server and the configuration data stored at the origin server are actions can be performed by an administrative user from a server. See col. 8, ln. 36-53).
Regarding claim 11, Squier teaches wherein the first web application and the second web application are hosted from different Internet domains (The first and second applications can be from the same or different Internet domains. It is up to the operator of the first application to configure the first application to trust or distrust a second application in a second Internet domain by appropriately configuring the trust policies of the first application. See col. 8, ln. 5-6). 
However, assuming arguendo that Squier does not teach that the first web application and the second web application are hosted from different Internet domains, Mason teaches a cookie-based single-sign-on (SSO) system that allows a client application to access resources in a first domain as well as resources in a second domain once the client application is authenticated with the first domain. See par. 11. 
Regarding claim 12, Squier teaches wherein the second web application is configured to participate in the session with the client application is further configured to send content to the client application within the session (The second application possesses the session data and sends the client browser content. See col. 6, ln. 57-67).
Regarding claim 13, Squier teaches wherein the first web application is further configured to successfully authenticate a user of the client application and provide an indication of successful authentication of the user in the session data, wherein the second web application is further configured to send the content to the client application based on the successful authentication of the user by the first web application and without requiring additional authentication of the user by the second web application (The first application creates the session identifier only after successfully authenticating the user of the client browser. See col. 4, ln. 61 – col. 5, ln. 29. The first application further provides the second application with an indication that the session identifier is valid, thereby allowing the user of the client browser to access the second application without needing to authenticate with the second application. See col. 6, ln. 57-62). 
Claims 2, 3, 5, and 6 are rejected under 35 U.S.C. 103 because they are unpatentable over Squier, Mason, and Jang, as applied to claim above, in further view Roulland (US 2013/0139218).
Regarding claim 2, Squier, Mason, and Jang teach further comprising: the first server generating the single-use password in response to the first web application receiving the cross-application request (Jang teaches that the cloud server may generate the one-time authentication code in response to the cross-application request. See par. 129-131), but do not teach the first server generating the single-use password with a predefined expiration period, wherein the first web application is configured to treat the single-use password as invalid after the expiration period has elapsed. However, Roulland teaches a system for establishing a cross-application session whereby an application at a server treats a pairing key sent to a client application as invalid if the application does not receive the pairing key from a second application within a predetermined time period. See par. 55. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Squier, Mason, and Jang so that the first application treats the one-time authentication code as invalid if the first application does not receive the one-time authentication code from the second application within a predetermined time period because doing so allows the one-time authentication code to be active for a reasonable amount of time, thereby giving the second application  a reasonable amount of time to submit the one-time authentication code to the first application. 
Regarding claim 3, Squier teaches further comprising, prior to the first server receiving the cross-application request: creating the session data upon establishing the session with the client application and after successfully authenticating a user of the client application (Squier teaches that the first application creates a session and corresponding session data after authenticating the client browser. See col. 5, ln. 1-29); assigning a session key to the session data, the session key uniquely identifying the session data for the session from among other session data for other sessions (The first application assigns a session identifier to the session for uniquely identifying the session. See col. 5, ln. 1-29); and sending the session key to the client application (The first application sends the session identifier to the client browser. See col. 5, ln. 30-32). 
Regarding claim 5, Squier and Mason teach wherein the cross-application request received from the client device includes the session key as previously sent to the client application (Squier teaches that the client browser includes the session identifier in subsequent requests to the first application, which suggests that the cross-application request includes the session identifier. See col. 5, ln. 45-53). 
Regarding claim 6, Mason teaches further comprising, after establishing the session with the client application and prior to receiving the cross-application request, sending a web page to the client device to be rendered by the client application, the web page including a user control configured to issue the cross-application request when operated by the user (Mason teaches that a user of the client browser sends the cross-application request to the first application by actuating a link in a page sent to the client browser by the first application. See par. 11-12; 28-29. It would have been obvious to modify the system of Squier to incorporate this feature from Mason for the reasons provided above with respect to claim 1). 
Claim 4 is rejected under 35 U.S.C. 103 because it is unpatentable over Squier, Mason, Jang, and Roulland as applied to claim 3 above, in further view of Breau (US 8,213,423).
Regarding claim 4, Squier, Mason, Jang, and Roulland do not teach wherein the session key is a random or pseudorandom value (Squier teaches that the session identifier is a unique alphanumeric string, but doesn’t state whether the alphanumeric string is randomly or pseudo randomly generated. See col. 5, ln. 20-22). Nonetheless, Breau teaches randomly generating a session identifier. See col. 5, ln. 15-25. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Squier, Mason, Jang, and Roulland so that the session identifier is randomly generated because doing so involves simple substitution of one known method of generating a session identifier for another known method of generating a session identifier to achieve predictable results. 
Claim 8 is rejected under 35 U.S.C. 103 because it is unpatentable over Squier, Mason, and Jang, as applied to claim 1 above, in further view of either Kiwimagi (US 2005/0120223) or Elliot (US 2017/0359379).
Regarding claim 8, Squier, Mason, and Jang do not teach wherein the session data as sent to the second web application includes a list of allowed operations that the user is permitted to perform, such that the second web application can restrict activities of the user to those included in the list of allowed operations. However, Kiwimagi teaches a system for managing a client session using session information associated with the client session, whereby the session information includes client permissions for the session. See par. 34. Similarly, Elliot teaches a network-based permission system, whereby in response to a request to access a data resource, an application is provided with a list of operations that a user is authorized to perform on the data resource, and whereby the application restricts the operations that the user is able to perform on the data resource based on the list of authorized operations. See par. 47. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Squier, Mason, and Jang so that the session data includes client permissions or a list of authorized operations, because doing so allows the first application to control the manner in which the session data is used by the user at the second application. 
Claims 14, 19, and 20 are rejected under 35 U.S.C. 103 because they are unpatentable over Squier in view of Mason, Jang, and either Kiwimagi or Elliot.
Regarding claim 14, Squier teaches a system, comprising a first server that includes a set of processors coupled to memory to form control circuitry, the control circuitry including instructions that implement a first web application constructed and arranged to: receive a session request from a second web application that runs on a second server (A first application (i.e., first website) running on an origin web server receives a session request from a second application (i.e., second web site) running on a destination web server. See col. 8, ln. 29-43. The session request includes an identifier that identifies the second application. See col. 8, ln. 37); and in response to receipt of the session request, send session data to the second web application, the session data (i) pertaining to a session previously established between the client application and the first web application and (ii) enabling the second web application to participate in the session with the client application (In response to receiving the session request, the first application uses the identifier to confirm whether the it is permitted to share session data with the second application. See col. 8, ln. 29-36. Upon confirming that it is permitted to share session data with the second application, the first application sends the session data to the second application. The session data includes data collected by the first application that is related to the activity of the client browser with the first application, thereby allowing the second application to participate in the session with the client browser. See col. 8, ln. 54-67).
However, Squier does not teach that the first web application is constructed and arranged to: receive a cross-application request from a client application that runs on a client device, the cross-application request indicating a user action to access the second web application (The client browser sends a request directly to the second application instead of sending the request indirectly to the second application via the first application. See col. 5, ln. 53-57). However, Mason teaches a first application on a first server that receives a cross-application request from a client browser to access a second application on a second server. See par. 11-12. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Squier so that the client browser sends a cross-application request to the first application instead of sending a request directly to the second application (as described in the preceding paragraph), because doing so allows the client browser to access the second application indirectly via the first application. 
In addition, Squier and Mason do not teach that the first web application is constructed and arranged to: in response to receipt of the cross-application request, send a single-use password to the client application, and the session request including the single-use password as received by the second web application from the client application. Nonetheless, Jang teaches a system for establishing a multi-device session between a cloud server 100, a first device 200, and a second device 300, whereby the cloud server 100 provides an authentication code to the first device 200 in response to receiving from the first device 200 a request to establish a session with the second device 300, whereby the second device 300 sends a session request to the cloud server 100 that includes the authentication code, and whereby the cloud server 100 sends session data to the second device 300 if it determines that the authentication code included in the session request matches the one-time authentication code that the cloud server 100 sent to the first device 200. See par. 129-131; fig. 4. Moreover, the authentication code may be a one-time authentication code. See par. 117.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Squier and Mason so that the first application sends the client browser a one-time authentication code in response to receiving the cross-application request, and so that the session request includes the one-time authentication as received by the second application from the client browser via the destination web server, because doing so allows the first application on the origin server to authenticate the second application on the destination server before providing session data associated with the client browser to the second application on the destination server.
Lastly, Squier, Mason, and Jang do not teach the session data including a list of allowed operations that the user is permitted to perform, such that the second web application can restrict activities of the user to those included in the list of allowed operations. However, Kiwimagi teaches a system for managing a client session using session information associated with the client session, whereby the session information includes client permissions for the session. See par. 34. Similarly, Elliot teaches a network-based permission system, whereby in response to a request to access a data resource, an application is provided with a list of operations that a user is authorized to perform on the data resource, and whereby the application restricts the operations that the user is able to perform on the data resource based on the list of authorized operations. See par. 47. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Squier, Mason, and Jang so that the session data includes client permissions or a list of authorized operations, because doing so allows the first application to control the manner in which the session data is used by the user at the second application. 
Regarding claim 19, Squier teaches wherein the session request received from the second web application further includes a service secret that identifies the second web application as trusted, and wherein the first web application is constructed and arranged to send the session data to the second web application only after the first web application confirms that the service secret as received from the second web application is valid (The session request includes data on the identity of the second application that indicates whether the second application is trusted. The first application only sends the session data to the second application if the first application is able to authenticate the identity data. See col. 8, ln. 36-53).
Regarding claim 20, Squier teaches wherein the first web application constructed and arranged to send the session data to the second web application is further constructed and arranged to send the session key to the second web application (The session identifier identifies the session to which a given set of session data corresponds. Thus, it is understood that the session data sent from the first application to the second application includes the session identifier so that the second application can associate the session data with the proper session identifier).
Claims 15-18 are rejected under 35 U.S.C. 103 because they are unpatentable over Squier, Mason, Jang, and either Kiwimagi or Elliot, as applied to claim 14 above, in further view of Roulland. 
Regarding claim 15, Squier, Mason, Jang, and Kiwimagi/Elliot teach wherein the first web application is further constructed and arranged to: generate the single-use password in response to the first web application receiving the cross-application request (Jang teaches that the cloud server may generate the one-time authentication code in response to the cross-application request. See par. 129-131), but do not teach the single-use password having a predefined expiration period, wherein the first web application is further constructed and arranged to treat the single-use password as invalid after the expiration period has elapsed. However, Roulland teaches a system for establishing a cross-application session whereby an application at a server treats a pairing key sent to a client application as invalid if the application does not receive the pairing key from a second application within a predetermined time period. See par. 55. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Squier, Mason, Jang, and Kiwimagi/Elliott so that the first application treats the one-time authentication code as invalid if the first application does not receive the one-time authentication code from the second application within a predetermined time period because doing so allows the one-time authentication code to be active for a reasonable amount of time, thereby giving the second application  a reasonable amount of time to submit the one-time authentication code to the first application. 
Regarding claim 16, Squier teaches wherein the first web application is further constructed and arranged, prior to receipt of the cross-application request, to: create the session data upon establishing the session with the client application and after successfully authenticating a user of the client application (Squier teaches that the first application creates a session and corresponding session data after authenticating the client browser. See col. 5, ln. 1-29); assign a session key to the session data, the session key uniquely identifying the session data for the session from among other session data for other sessions (The first application assigns a session identifier to the session for uniquely identifying the session. See col. 5, ln. 1-29); and send the session key to the client application (The first application sends the session identifier to the client browser. See col. 5, ln. 30-32). 
Regarding claim 17, Squier teaches wherein the cross-application request received from the client device includes the session key as previously sent to the client application (Squier teaches that the client browser includes the session identifier in subsequent requests to the first application, which suggests that the cross-application request includes the session identifier. See col. 5, ln. 45-53).
Regarding claim 18, Mason teaches wherein the first web application is further constructed and arranged to, after establishment of the session with the client application and prior to receipt the cross-application request, send a web page to the client device to be rendered by the client application, the web page including a user control configured to issue the cross-application request when operated by the user (Mason teaches that a user of the client browser sends the cross-application request to the first application by actuating a link in a page sent to the client browser by the first application. See par. 11-12; 28-29. It would have been obvious to modify the system of Squier to incorporate this feature from Mason for the reasons provided above with respect to claim 1).
Claim 21 is rejected under 35 U.S.C. 103 because it is unpatentable over Squier, Mason, and Jang, as applied to claim 1 above, in further view of Squier. Alternatively, claim 21 is rejected under 35 U.S.C. 103 because it is unpatentable over Squier, Mason, and Jang, as applied to claim 1 above, in further view of Doleh (US 2013/0007194).
Regarding claim 21, Squier and Jang teach wherein sending the single-use password to the client application is performed without sending the single-use password in any cookie (As indicated in the discussion of claim 1 above, Jang suggests modifying the system of Squier so that the first application sends a one-time authentication code to the client browser. In addition, Squier suggests that the first application can send the one-time authentication code using either a cookie or URL rewriting. See col. 7, ln. 55-57; see also https://www.c-sharpcorner.com/UploadFile/0d4935/session-management-using-url-rewritting-instead-of-cookies/. However, even assuming arguendo that Squier only teaches sending the one-time authentication code in a cookie, Doleh teaches performing session management using cookies, dynamic URLs, and HTTP forms with hidden fields. See par. 19. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Squier, Mason, and Jang so that the so that the first application sends the client browser the one-time authentication code by means of URL rewriting (i.e., dynamic URLs) or HTTP forms with hidden fields instead of by means of a cookie, because doing so allows the system to be used with a client browser that does not support cookies or has otherwise disabled the use of cookies. 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Georgandellis whose telephone number is 571-270-3991.  The examiner can normally be reached on Monday through Friday, 7:30-5:00 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW C GEORGANDELLIS/Primary Examiner, Art Unit 2459                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Doleh (US 2013/0007194) and Schramm-Apple (US 2003/0217159) also teach methods of sharing session information between a first web application and a second web application in response to the first web application receiving a cross-application request to access the second web application from a user. See Doleh, par. 23-24; see also Schramm-Apple, par. 96-98; fig. 3, step 310-320.